      Case 2:19-cv-00023-BMM-KLD Document 123 Filed 05/04/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


                                                     CV 19-23-BU-BMM-KLD
BRANDON L. MOE, individually and on
behalf of all individuals of the class
similarly situated,                                  ORDER

                     Plaintiffs,

vs.

GEICO INDEMNITY CO., and JOHN
DOES I-XX,

                     Defendants.


       Plaintiff has filed an unopposed motion for leave to file under seal a

combined brief in response to Defendants’ cross-motion for partial summary

judgment and reply to Plaintiff’s motion for partial summary judgment, statement

of disputed facts and additional facts, confidential exhibits and related deposition

testimony, and to file partially redacted documents of the same.

       Plaintiff explains that the documents at issue contain personal financial

information and/or business information which might harm Defendants’

competitive standing. The Court previously found these reasons compelling for

filing documents under seal in this matter. (Doc. 90.) Good cause having been

shown,
     Case 2:19-cv-00023-BMM-KLD Document 123 Filed 05/04/21 Page 2 of 2



      IT IS ORDERED that Plaintiff’s motion is GRANTED. Plaintiff may file his

combined brief in response to Defendants’ cross-motion for partial summary

judgment and reply to Plaintiff’s motion for partial summary judgment, statement

of disputed facts and additional facts, confidential exhibits and related deposition

testimony, and to file partially redacted documents of the same under seal.

             DATED this 4th day of May, 2021.



                                       _______________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge
